Ingraham, P. J.
(concurring):
I concur with Mr. Justice Scott, but I also think that the defendant had the right to appear at any time before the entry. *302of final judgment, and upon appearance was entitled to notice of the assessment of damages and the entry of judgment. Section 421 of the Code of Civil Procedure provides that the defendant’s appearance must be made by serving upon the plaintiffs attorney within twenty days after service of the summons, exclusive of the day of service, a notice of appearance or a copy of a demurrer or of an answer. Section 422 provides that if a copy of the complaint is not served with the summons a notice of appearance entitles him only to notice of the subsequent proceedings, unless within the same time he demands the service of a copy of the complaint as prescribed in section 479 of the Code of Civil Procedure. Section 424 provides that a voluntary general appearance of the defendant is equivalent to personal service of the summons upon him, and this voluntary general appearance is not confined to an appearance required by section 421 of the Code of Civil Procedure to avoid the defendant being in default. There is no provision of the Code which jirevents a defendant from appearing in the action at any time before the entry of final judgment. If he fails to appear within twenty days after the service of the summons upon him he is in default and is not entitled to answer unless leave of the court is first obtained. It is the settled law that the appearance of' a defendant without service of process upon him is equivalent to personal service as expressly provided by section 424 of the Code of Civil Procedure. Such an appearance is not under section 421 of the Code, for it is not within twenty days after the service of the summons, no summons having been served. This is recognized by section 768 of the Code of Civil Procedure, which provides: "“Where any of the defendants in an action or proceedings have appeared, all motions or applications thereafter made in such action, or proceedings, except a motion made for an extension of time on two days’ notice under rule twenty-four of the general rules of practice which may be made to a judge, and except where it is otherwise authorized by law, must be made to the court, unless such defendants consent to the making of such motion or application to a judge or justice out of court.” (See Laws of 1900, chap. 147; Laws of 1911, chap. 763. The italicized words were added in 1911.) By section 1212 of the Code of Civil Procedure it is provided that *303in an action specified in section 420 of the Code where the summons was personally served upon the defendant and where the defendant has appeared but has made default in pleading, plaintiff may take judgment by default (Subd. 2): “If the defendant has seasonably appeared, but has made default in. pleading, the plaintiff must file proof of the service of the summons and of the appearance, or of the appearance only; and also proof by affidavit of the default. Whereupon the clerk must enter final judgment in his favor. If the defendant has made default in appearing or- pleading, and the case is not one where the clerk can enter final judgment, * * * the plaintiff must apply to the court for judgment, as prescribed in section twelve hundred and fourteen of this act.” By section 1214 of the Code it is provided that where the defendant has appeared, but has made default in pleading, and the case is not one where the clerk can enter final judgment, as prescribed in the last two sections, the plaintiff may apply to the court, or to a judge or justice thereof out of court, for judgment. Upon the application he must file, if the default was in pleading, proof of appearance, and also, if a copy of the complaint was demanded, proof of service thereof upon the defendant’s attorney; and, in either case, proof by affidavit of the default which entitles him to judgment. By section 1219 of the Code it is provided that a defendant against whom judgment is taken pursuant to the foregoing sections of the article is entitled to notice,as follows: “1. If he has appeared generally, but has made default in pleading, he is entitled to at least five days’ notice of the time and place of an assessment by the clerk, and to at least eight days’ notice of the time and place of an application to the court for judgment.” When the defendant, therefore, before judgment had been entered, served a general notice of appearance in the action that notice of appearance was equivalent to personal service, and the court at that time obtained jurisdiction over the defendant, and power to enter judgment in case the defendant was in default; but under the section of the Code of Civil Procedure last cited, the defendant having generally appeared in the action, was entitled to notice of the application for judgment. The return by the plaintiffs of the notice of appearance was, therefore, irregular, as the defendant had then *304appeared generally in the action, and the judgment entered without noticé to the defendant was irregular, and was properly vacated.
I, therefore, concur in the affirmance of the order.
Laughlik, J., concurred.
Order affirmed, with ten dollars costs and disbursements.